In an action to recover payment for goods sold and delivered, the additional defendant by cross claim third-party plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated February 20, 1998, which denied its motion for summary judgment against the third-party defendant on the third-party complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the action is remitted to the Supreme Court, Richmond County, for the entry of a judgment in favor of the appellant and against the respondent in the principal sum of $35,345.
The appellant’s motion for summary judgment should have been granted. The appellant presented sufficient evidence of an account stated in the amount of $35,345. The respondent admitted that, pursuant to the practice of the parties, it received and paid a number of invoices for goods and services rendered in the progress of an extensive renovation project. Three out of eight of the invoices were not paid, however, and the respondent raised no objection within a reasonable amount of time as to the amount due under the invoices or the work and materials relating thereto (see, Werner v Nelkin, 206 AD2d 422; Rockefeller Group v Edwards & Hjorth, 164 AD2d 830; Rosenman Colin Freund Lewis & Cohen v Edelman, 160 ,AD2d 626; Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781).
Accordingly, the appellant is entitled to summary judgment. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.